Citation Nr: 1713817	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  03-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include bone spurs, pes planus and plantar fasciitis.

2.  Entitlement to service connection for a respiratory disorder, to include bronchitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to October 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976 and from April 1990 to September 1998.  He also had additional service in a Reserve component.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Veteran presented testimony at a personal hearing conducted at the Jackson RO before the undersigned Veterans Law Judge.

The case was most recently before the Board in March 2014.  At that time, the Board granted service connection for gastrointestinal disorders and adjudicated rating issues pertaining to otitis media and the cervical spine.  The Board also remanded claims of service connection for a bilateral foot disorder and a respiratory disability, as well as a claim for TDIU, for additional development and consideration.  

As noted in the March 2014 decision, although the issue was listed as a bilateral foot disorder, service connection had been granted for a left foot disorder in a July 2012 rating decision.  Therefore, the claim is recharacterized as one solely for a right foot disorder.

While the case was in remand status, in an August 2016 rating decision, the RO granted a TDIU effective October 6, 2012.  


FINDINGS OF FACT

1.  In a November 2016 statement, the Veteran requested that his claim for entitlement to a TDIU be withdrawn.

2.  The Veteran's right foot disorder, to include pes planus, hallux limitus/hallux rigidus, myositis and plantar fasciitis was not caused by or a result of service.

3.  The Veteran's current claimed respiratory disorder, to include bronchitis, was not caused by or a result of service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to a TDIU prior to October 6, 2012 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the November 2016 statement, the Veteran requested to withdraw his appeal as to the issue of entitlement to a TDIU.  The Veteran's representative also confirmed that the issue was withdrawn in November 2016.  Given these clear statements, there remain no allegations of errors of fact or law on this issue for appellate consideration.  The Board does not have jurisdiction to review this appeal, and the specified claim must be dismissed.

II.  Service Connection Claims

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 167 (Fed. Cir. 2004)).

A.  Right Foot Disorder

The Veteran contends that he has a current foot disorder related to service.  He indicated in the September 2010 Board hearing that he suffers from right foot arthritis which had its onset in service.  He recalled during service, he injured his feet when exercising.

The Veteran's service treatment records are silent for a diagnosis, treatment or complaints of a right foot condition.  Post-service records include a November 2004 VA x-ray of the feet which was found normal.  In November 2005, the Veteran underwent a VA examination wherein no calcaneal heel spur was seen on x-ray.  The examiner diagnosed right heel pain probably due to plantar fasciitis, strain with intermittent pain of the first metatarsophalangeal joints of the bilateral feet on ambulation, bilateral pes planus, and slight clawing of the fourth toe bilaterally with corn formation on dorsum of proximal interphalangeal joints of the fourth toes.  The examiner did not provide an etiology opinion for the conditions.

The Veteran was observed to have plantar fasciitis in a December 2006 VA treatment entry.  A November 2007 VA x-ray showed no gross abnormalities of the right foot.

In January 2008, a VA examiner opined that based on review of the evidence, he could not find any evidence of bilateral bone spurs or current disability of the feet which could be linked to service.  Following a March 2011 Board remand, the Veteran was afforded an August 2011 VA examination.  The examiner indicated no treatment of the Veteran's right foot could be found in the records.  He indicated he could not make a determination concerning his right foot as it would be speculation at best.  The examiner also alluded to x-ray testing which was conducted in connection with that examination but the results of these tests were not included.

The Veteran's claim was remanded by the Board in March 2013 to afford the Veteran an additional right foot VA examination.  The Veteran was afforded an April 2013 VA examination in which the Veteran was diagnosed with hallux rigidus and pes planus.  She indicated there is no evidence in the service treatment records or VA treatment records to indicate the Veteran's right foot pain was causally or etiologically related to service.  She stated therefore, a connection to service is unlikely.  She reported her conclusions were based on examination, the mild degenerative changes at the right first metatarsal on plain films, that there was no direct injury or treatment during service and the medical expertise on right foot disorders and their progression.

Following the April 2013 examination, the Board remanded the claim again in March 2014 for an additional opinion.  The Board noted that the record reflected diagnoses of various right foot disabilities during the appeal period, to include plantar fasciitis, myositis, pes planus and hallux rigidus.  The April 2013 examiner identified three current foot disabilities (degenerative changes of the first metatarsophalangeal joint, hallux rigidus, and pes planus); however, there was no statement addressing the prior diagnoses or possible etiologies of plantar fasciitis, myositis, or hallux limitus.  Accordingly, in March 2014, the Board determined the April 2013 VA examination was inadequate, and required a supplemental opinion as to the etiology of any right foot disability.

The April 2013 VA examiner provided an addendum opinion in December 2014.  She indicated that after review of the record, diagnoses noted during the appeal period include right foot pes planus, hallux limitus/hallux rigidus, myositis and plantar fasciitis.  She noted both pes planus and hallux limitus were noted during the examination performed in April 2013.  She stated plantar fasciitis was presumed resolved, as no pain was indicated by the Veteran during the April 2013 examination, other than at the first metatarsal.  Further, the examiner noted there was no treatment at VA for plantar fasciitis since 2010.  Additionally, she indicated after extensive review of the Veteran's record, there are still no service records which indicate right foot treatment and therefore, it is unlikely that any right foot problems are causally or etiologically related to his service.

The Board finds that the preponderance of the evidence is against the claim of service connection for a right foot disability.  The Veteran has had several right foot diagnoses during the appeal period; however, the evidence does not support that any right foot condition diagnosed is related to service.

The Veteran's service treatment records are void of any right foot complaints or treatment, even as he did report left foot pain in June 1992 and in April 1998.  Notably, service connection has been granted for a left foot disorder given the differing evidence compared to the right foot.  Although lack of treatment does not necessarily equate to a lack of symptoms, the record includes no positive medical evidence in support of a right foot disability as being related to service.

Conversely, the Board finds that the December 2014 VA opinion, following the March 2014 Board remand, warrants significant probative weight.  The opinion is persuasive as to the complex medical question of whether a right foot disorder is related to service.  The VA examiner opined that the Veteran's service treatment records are void of any right foot treatment and that a right foot condition found during the appeal period is not causally or etiologically related to service.  In forming her opinion, the VA examiner reviewed the evidence or record, including the prior x-rays and examinations, and provided a complete rationale, relying on and citing to the records reviewed.  She offered clear conclusions with reasoned medical explanations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the probative, competent evidence of record does not demonstrate the Veteran's right foot disorders had their onset during, or are causally or etiologically related to his active service.

In summary, a right foot disorder was not shown in service and the right foot disorders diagnosed subsequent to service, were not etiologically related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Respiratory Disorder

The Veteran contends he has a respiratory disorder, to include bronchitis, that is related to service.  He indicated in the September 2010 hearing that he was given inhalers during service and had breathing difficulties during his second period of active service.

The Board notes that the Veteran's respiratory disorders present overlapping symptoms.  The Veteran's claim of service connection for allergic rhinitis was granted in a July 2012 rating decision and the Veteran was afforded a 10 percent rating.  The current claim before the Board is for entitlement to service connection for a respiratory disorder, to include bronchitis, and is separate from the service-connected allergic rhinitis.

The Veteran's service treatment records show he was treated for bronchitis and sinusitis in March 1974, sinusitis in March 1992, bronchitis in May 1997, and upper respiratory infections in November 1993 and December 1997.

Post-service records show the Veteran was afforded VA examinations in November 2004 and February 2005.  These opinions both indicated no current diagnosis was found.  Specifically, the February 2005 VA examiner indicated that the Veteran did not have a significant abnormality on PFT (pulmonary function tests) and has never had a diagnosis of asthma.  The examiner indicated the Veteran's history of bronchitis was acute in nature without any significant residual effect on occupation or ADLs (activities of daily living).

Following the February 2005 VA examination, the Veteran underwent respiratory therapy with VA in March 2008.  An April 2008 VA treatment record reflected that the Veteran had dyspnea which was related to both exercise and singing.  His chest x-ray was normal, his PFTs showed improvement with albuterol and no obstructive disease was indicated.

The Board remanded the Veteran's claim in March 2011.  The Board observed that a current disability was found in April 2008, noted above, and determined a VA examination was necessary to determine whether the Veteran had a current respiratory disorder and, if so, whether it was related to his service.

The Veteran was afforded an August 2011 VA examination in which the Veteran reported shortness of breath due to bronchitis and that he vaguely remembered the problems beginning sometime from 1972 to 1976.  He reported symptoms including shortness of breath, gasping for air, decreased ability to finish singing, as well as a correlation with increased pollen and exposure to dogs and cats.  The examiner noted a respiratory system trauma, which included a rib fracture with a lung puncture as a result of an accident while riding a bicycle in August 1996.

The examiner reported a positive history of productive cough, wheezing, dyspnea, bronchiectasis and asthma.  He also noted obstructive sleep apnea which was dramatically improved with CPAP treatment.  Following PFTs, the examiner reported a decrease in expiratory volume after bronchodilator testing and the flow-loop showed a decreased expiratory effort by the Veteran on the post-bronchodilator measurements.  He diagnosed the Veteran with shortness of breath and seasonal allergic rhinitis.  He noted the Veteran missed no work due to bronchitis; however, he did not have asthma or any evidence of a bronchodilator response.  He stated there was no evidence of pulmonary airways obstruction, which would have been expected if there was anything more than mild intermittent bronchitis.

The August 2011 examiner went on to conclude that any current respiratory disability the Veteran experienced, including bronchitis, was not caused by or a result of upper respiratory infection and bronchitis noted during his military service.  The examiner reasoned the March 2008 spirometry with bronchodilator testing, as well as the August 2011 spirometry with bronchodilator testing showed no response to the testing.  Further, there is a significant decrease in pulmonary function after administration of the bronchodilator, which shows a variable effort.  The examiner noted a normal chest radiograph and pulmonary examination in which the Veteran described bronchitis-like symptoms.  However, the examiner reported his complaints include shortness of breath while singing, not cough symptoms.  Further, his in-service rib fracture had resolved and no connection existed between his symptoms and that injury.  The examiner stated the Veteran's FVC and FEV1 decreased proportionally, his total lung capacity was normal, his expiratory reserve volume was low and his DLCO was normal and corrected to greater than 100 percent of what was predicted for his age and ethnicity.  He indicated the findings were consistent with an overweight body habitus for the Veteran which adequately explained his shortness of breath during his participation in choir.

Thereafter, the Board remanded the claim in March 2014.  The Board determined that while the August 2011 VA examiner provided detailed opinions concerning the Veteran's alleged bronchitis and the etiology of his shortness of breath, no opinion was offered concerning the etiology of his seasonal allergies.  To that extent, the Board indicated a clarifying nexus opinion was required to address the etiology of the Veteran's seasonal allergies.

A December 2014 VA opinion was obtained.  The examiner indicated in his report that the Veteran was well known to him since he had examined the Veteran in July 2011 for potential allergic rhinitis, as well as in April 2013 in regard to the Veteran's vertigo and eustachian tube dysfunction claims.  He indicated that during the July 2011 VA examination, the Veteran reported that he had no problems before entering service with seasonal allergies or allergic rhinitis and that the symptoms began while he was stationed in the New Orleans area.  The examiner noted the Veteran had been seen multiple times in service for seasonal allergic rhinitis and was treated with Claritin and nasal steroids.  During the April 2013 examination, the Veteran was still having issues with seasonal rhinitis and was suffering from eustachian tube dysfunction as a result of such.  The examiner noted the Veteran is currently service connected for allergic rhinitis and that the term seasonal rhinitis is the same as allergic rhinitis.  He stated the Veteran's seasonal allergies are related to service.

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disorder, to include bronchitis.  While the record shows that the Veteran was treated for bronchitis and upper respiratory infections while in service, the probative medical evidence of record demonstrates that any current respiratory disorder, including bronchitis, is not related to such in-service treatment.  Additionally, the Board notes that the Veteran's seasonal allergies are related to service, as supported by the December 2014 VA opinion; however, his claim for service connection for allergic rhinitis has already been granted in the July 2012 rating decision.  Thus, while the Board previously remanded the claim to address the seasonal allergies, the medical evidence of record now provides sufficient evidence that the Veteran is already service connected for that specific respiratory disorder.

As noted above, the Veteran's claim was remanded in March 2011 for a VA examination to determine the etiology of any respiratory disorder, to include bronchitis.  The August 2011 examiner's opinion is considered highly probative with regard to the respiratory conditions, other than seasonal allergies.  The opinion provided a detailed explanation as to the Veteran's alleged bronchitis and the etiology of his shortness of breath.  The examiner's opinion was predicated on an examination of the Veteran and thorough review of the record.  He provided a highly detailed explanation of the Veteran's respiratory symptoms and how his bronchitis and shortness of breath are not related to his respiratory complaints during service.  The opinion reflected consideration of the relevant evidence of record, including the March 2008 and August 2011 spirometry studies, and provided clear conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 295.  

As discussed above, the Board remanded the claim in March 2014 to obtain an opinion as to the etiology of the Veteran's seasonal allergies, and such was provided in December 2014.  However, no additional medical evidence was submitted, subsequent to the August 2011 VA examination report, in support of bronchitis or another respiratory condition having its onset during, or otherwise being related to service.

To the extent the Veteran asserts he suffers from a respiratory condition which had its onset during service, the medical evidence of record outweighs the lay opinion.  The etiology of a respiratory disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board finds the opinion of the August 2011 physician to be significantly more probative than the Veteran's lay assertion.

In summary, bronchitis and other respiratory complaints were noted in the service treatment records.  However, the probative evidence in the record supports that any diagnosed respiratory disorder was not related to service.  Further, allergic rhinitis was granted in a July 2012 rating decision.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

The appeal of the issue of entitlement to a TDIU prior to October 6, 2012 is dismissed.

Service connection for a right foot disorder, to include bone spurs, pes planus and plantar fasciitis, is denied.

Service connection for a respiratory disorder, to include bronchitis, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


